Citation Nr: 1002831	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, 
including actinic keratosis.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied a 
claim for service connection for a skin disability.  

In March 2007 and in June 2009 this claim was remanded for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a skin disability, to include actinic keratosis, is 
related to service.  


CONCLUSION OF LAW

A skin disability, to include actinic keratosis, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist  

In March 2004 and July 2009, the RO satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified 
the appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
he was expected to provide.  In the July 2009 letter, the 
Veteran was informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims file reflects that a February 1955 separation 
examination document is associated with the claims file, 
along with a few service personnel documents.  An April 2004 
response from the National Personnel Records Center (NPRC) 
indicated that the Veteran's service treatment records were 
likely fire-related.  In May 2004, the Veteran stated that he 
had no other service records.  The Veteran was first notified 
that his service treatment records were likely damaged by 
fire in the August 2004 RO decision.  

In August 2005, the RO asked for additional evidence 
(regarding military occupational specialty and employment 
history) to further develop the claim.  Another follow up 
request was made for personnel records, but an August 2005 
response showed that these records were also unavailable.  
The Veteran responded to the August 2005 letter with a 
statement and with a May 1954 service personnel record 
regarding rest and recuperation.  

A March 2007 remand again re-iterated that the Veteran's 
records were unavailable.  The RO was to request records from 
the Surgeon General's Office and attempt to obtain additional 
information from the Veteran regarding where he was treated.  
The RO sent the Veteran another letter requesting information 
in April 2007; the Veteran responded the following month.  In 
May 2007, the RO was informed by NPRC that there were no 
Surgeon General's Office records.  Under the circumstances, 
it is the Board's conclusion that further efforts to obtain 
the Veteran's service treatment records would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Although service treatment records have not been 
associated with the claims file, all other identifiable and 
available medical records have been secured.  The Veteran 
received two VA medical examinations (in March 2009 and July 
2008).  The Board finds the duties to assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In adjudicating this claim, the Board must assess the 
competence of the Veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has implied that some 
skin disorders may be the type of condition leading itself to 
lay observation and may satisfy a nexus requirement.  McCartt 
v. West, 12 Vet. App. 164, 167-68 (1999).  In McCartt, the 
Court did require a medical nexus opinion relating a current 
skin disorder to in-service herbicide exposure.  Id.  

In Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge.  See 
also 38 C.F.R. § 3.159(a)(2).  

It is also the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited within).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

III. Analysis

The Veteran asserts in his March 2004 claim that a skin 
condition on his face began in 1954.  He stated that he was 
treated at a medic station for it in Korea while he was in 
service.  The Veteran stated: "I still have problems with my 
face and had to have several places on my face 'burned' 
off."  In his August 2004 notice of disagreement, the 
Veteran stated that he was seen by a doctor in a field 
hospital/aid station when his skin condition flared up.  He 
stated that his military occupational specialty was combat 
engineer and the working conditions were hot, unsanitary and 
dusty.  The Veteran stated he was involved with repairing 
roads and bridges.  He stated that his entire face became raw 
and infected.  The doctor did not know the cause, but 
prescribed salve and the infection took several weeks to 
clear up.  

The RO inquired about the Veteran's reported military 
occupational specialty, as it was inconsistent with the 
number on his DD-214 or certificate of discharge.  In an 
August 2005 statement, the Veteran stated when he went to 
Korea, he was a combat engineer.  When he was reassigned 
before discharge, he was a truck driver.  He said this second 
military occupational specialty also involved sun exposure.  
He stated that he worked as a weather stripper before 
service.  His post-service jobs involved inside mill or 
factory work.  But he occasionally helped out on his father-
in-law's farm after work.  

As mentioned, only the Veteran's separation examination 
physical is available and it does not show treatment for a 
facial skin disability.  The first treatment for a skin 
disability is in a November 2001 medical record from Dr. 
Clemons.  This record showed that multiple actinic keratosis 
sites were treated and were described as non-healing lesions.  
"He has been seen before and treated with multiple 
precancers; he's had no skin cancer."  

Dr. Clemons wrote a letter in September 2004 regarding the 
Veteran's skin.  He stated that since the Veteran had several 
years of active duty, some photo damage must have been 
obtained during duty.  "It's impossible to tell the degree 
of severity of the sun damage at that time and relationship 
towards his current [actinic keratosis].  It did at least 
have an exacerbating factor.  The damage from excessive sun-
exposure generally takes many years to develop and would not 
have been apparent during his service in the military.  In 
addition, even though the presence of sunburns increases the 
instances of skin cancers many years later it is not a 
necessary factor."  Dr. Clemons opined that based on the 
Veteran's reported history of sun exposure during service, 
the sun exposure was an exacerbating factor in his disease.  

At the July 2008 VA contract examination, the Veteran 
reported a longstanding facial eruption since his time in 
service.  The Veteran reported significant solar exposure in 
Korea and throughout his life.  He makes more attempts now to 
protect himself from sun.  The Veteran reported treatment by 
a local dermatologist.  The Veteran reported his elbow being 
biopsied and excised.  The Veteran reported using cream and 
having photodynamic therapy once or twice a year.  

Physical examination revealed papules, dispigmentation, brown 
macules, elastosis, and solar changes.  The impression was 
solar damage and actinic keratosis on his face.  Also noted 
were solar changes on extremities; as was seborrheic 
keratosis, macular seborrheic keratoses, nevi, tinea pedis 
and onychomycosis.  The examiner remarked that the Veteran's 
description of the discomfort of the problem was slightly 
supratentorial and may be due to some neuropathy of the skin.  
A follow up appointment (also from July 2008) showed that the 
Veteran was a relatively poor historian, as his reported 
history differed from the last appointment.  

In a January 2009 VA contract examination addendum, the 
examiner stated "It is my opinion that [the Veteran] is 
complaining of severe solar damage and multiple actinic 
keratoses."  For support, the examiner noted that the 
Veteran's treating dermatologist had found the same 
diagnosis.  The examiner stated that although the Veteran 
received considerable solar exposure while in Korea, he also 
received significant solar exposure throughout his life.  The 
Veteran has only recently protected himself from solar 
exposure.  

In March 2009, the Veteran received another VA examination.  
The claims file was reviewed, the Veteran was physically 
examined, and he was interviewed.  The Veteran stated his 
face became infected while he was in Korea and this involved 
his right temple, forehead, left temple and both facial 
cheeks.  He was given a topical ointment.  He had no 
blackheads, acne, lesions or cysts.  He stated his face 
became raw and watery fluid came out of the infections.  He 
was in Korea for one year total; the weather was cold in the 
winter and hot in the summer.  He reported being a combat 
engineer and recalled no exposure to chemicals.  He did not 
know if anyone else in his unit had any type of facial 
infection.  After the military he was treated by local 
doctors and they did not say what was wrong with him but they 
did give him medication to put on his face.  Since service he 
denied farming but stated he did garden.  He had some facial 
scarring secondary to lesion removal.  He was diagnosed with 
multiple actinic keratoses.  

The examiner noted the Veteran's normal separation physical; 
the July 2008 VA examination; and Dr. Clemons' opinion 
regarding exacerbation.  The examiner opined that there was a 
less than fifty percent probability that current scarring was 
caused by or was the result of service in Korea.  The reason 
was because the Veteran described an infection and draining 
fluid but not "purulent drainage."  The examiner explained 
that an infection is not characteristic of sun exposure 
and/or actinic keratosis.  The examiner went on to state that 
actinic keratosis is common.  Citing to two medical 
treatises, the examiner stated that persistent keratotic 
lesions are typically found in older patients with fair skin 
types.  Lesions progress after age 40 due to prolonged and 
repeated solar exposure.  The examiner also stated that 
prolonged and repeated solar exposure in susceptible persons 
leads to cumulative damage to keratinocytes.  

The Board finds that service connection for actinic keratoses 
is not warranted.  As mentioned, the Veteran is competent to 
report what he has experienced, but the Board also must 
assess the probative value of the evidence.  

The Board finds some inconsistencies in the record.  The 
February 1955 separation examination does not document 
treatment, complaints or a diagnosis of a skin condition but 
the Veteran asserts he was treated for a facial infection in 
service.  The Veteran's DD 214 shows his most significant 
duty assignment to be a truck dispatcher, driver or chauffeur 
but the Veteran asserted in August 2005 he was a combat 
engineer while in Korea.  Also in August 2005, the Veteran 
stated he helped on his father-in-law's farm after working 
mill or factory jobs.  At the March 2009 VA examination he 
denied any farming but stated he did garden.  At the July 
2008 examination, the VA examiner stated the Veteran was a 
poor historian after speaking with him a second time.  In May 
2004, the Veteran stated he had no service personnel or 
treatment records, but in August 2005 he submitted a copy of 
a May 1954 service personnel record.  As a result of these 
inconsistencies, the Board assigns the Veteran's statements 
less weight.  

Conflicting medical opinions were given in this case.  When 
assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

The Board finds the March 2009 VA examination to be the most 
probative piece of evidence in the file.  It shows that 
nearly all the evidence in the file was considered and the 
examiner specifically and accurately summarized the 
information.  The Veteran was interviewed and examined.  The 
examiner provided a full explanation for why the Veteran's 
actinic keratosis was not related to service.  The Veteran's 
actinic keratosis is due to prolonged and repeated sun 
exposure over fifty plus years.  The sun damage, actinic 
keratoses and resultant scarring are due to cumulative sun 
exposure and keratinocyte damage, not simply from sun 
exposure for less than two years in service.  The Veteran's 
current diagnosis is not due to an infection in service.  The 
opinion was based on the evidence in the file and the 
examiner cited to two medical treatises.  The March 2009 
opinion is also supported by the January 2009 addendum which 
notes that although sun exposure was likely received in 
service, it also was likely significant throughout the 
Veteran's life.  

Dr. Clemons' September 2004 opinion is based on the Veteran's 
assertion that he was exposed to the sun while in service and 
relates only to diagnosed actinic keratosis.  Due to 
inconsistencies, the Veteran's statements are given less 
weight.  Dr. Clemons also did not review other records in the 
claims file and his opinion is less thorough and less 
convincing than the 2009 VA opinion.  

As for any other skin disabilities on the body other than the 
face (mentioned on the July 2008 VA dermatology examination) 
there is no showing that any are related to service.  The 
Veteran does not assert they are related to service and the 
evidence in the file does not show they are related to 
service.  In other words, there are no other chronic skin 
disabilities in service or no showing of any skin disability 
continuity of symptomatology after service as required by 
38 C.F.R. § 3.303(b).  As a result, service connection for 
anything other than actinic keratosis is not warranted.  

The Board finds the claim is not in equipoise and the 
reasonable doubt rule is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The 
claim is denied.  


ORDER

Service connection for a skin disability, including actinic 
keratosis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


